DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 13, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2018/0323180 Cok.
1.	Referring to claim 1, Cok teaches a display panel formed by splicing a plurality of substrates, comprising: a first substrate, (Figures 8 & 12a #22), having a first light output surface, (Figures 8 & 12a #24 and a top surface of #22), and a first sidewall, (Figures 8 & 12a vertical side surface of #22), wherein the first sidewall, (Figures 8 & 12a vertical side surface of #22), connects to the first light output surface, (Figures 8 & 12a #24 and a top surface of #22), and forms a non-180° angle with the first light output surface, (Figures 8 & 12a #24 and a top surface of #22); a plurality of first light-emitting elements, (Figures 8 & 12a #24), disposed on 
2.    	Referring to claim 2, Cok teaches a display panel according to claim 1, further comprising: a second substrate, (Figures 8 & 12a #22 part of #22’), comprising a second light output surface, (Figures 8 & 12a #24 and a top surface of #22), and a second sidewall, (Figures 8 & 12a vertical side surface of the right side #22), connected to the second light output surface, (Figures 8 & 12a #24 and a top surface of #22), wherein the first sidewall, (Figures 8 & 12a vertical side surface of the left side #22), is in contact, (in contact is read in its broadest reasonable manner and where Figure 12a teaches the two sides in contact via #30), with the second sidewall, (Figures 8 & 12a vertical side surface of the right side #22), and the first light output surface, (Figures 8 & 12a left side #24 and a top surface of #22), is coplanar with the second light output surface, (Figures 8 & 12a right side #24 and a top surface of #22); and a plurality of second light-emitting elements, (Figures 8 & 12a right side #24), disposed on the second light output surface, (Figures 8 & 12a right side #24 and a top surface of #22); and a second patterned conductive layer, (Figures 8 & 12a right side #30), disposed on the second sidewall, (Figures 8 & 12a vertical side surface of the right side #22), and electrically connected, (Via the driver circuit #28 & #30), to the second light-emitting elements, (Figures 8 & 12a right side #24).

4.    	Referring to claim 13, Cok teaches a display panel according to claim 1, wherein each of the first light-emitting elements comprises a plurality of micro-LED dies respectively emitting different light of different colors, (Figures 8 & 12a #24r, 24g, & 24b and Paragraph 0057).
5.    	Referring to claim 14, Cok teaches a e display panel according to claim 1, wherein the plural first light-emitting elements are arranged on the first light output surface to form a pixel array, (Figures 8 & 12a #24r, 24g, & 24b and Paragraph 0057).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
6.	Claims 3 and 5-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	The prior art teaches the claimed matter in the rejections above, but is silent with respect to the above teachings in combination with wherein the first driving circuit device is disposed on a surface opposite to the first light output surface and electrically connected to the first light-emitting elements and the second light-emitting elements; and/or further comprising: a first wire, disposed on the surface opposite to the first light output surface and electrically connected to the first patterned conductive layer and the first light-emitting elements; a second wire, disposed on a surface opposite to the second light output surface and electrically connected to the second patterned conductive layer and the second light-emitting elements; and a plurality of first conductive plugs passing through the first substrate, wherein each of the first conductive plugs has one end electrically connected to one of the first light-emitting elements and another end electrically connected to the first wire; and a plurality of second conductive plugs passing through the second substrate, wherein each of the second conductive plugs has one end electrically connected to one of the second light-emitting elements and another end electrically connected to the second wire.
8.	The prior art teaches that claimed matter in claims 1 and 2, but is silent with respect to the combination of a display panel formed by splicing a plurality of substrates, comprising: a plurality of frame substrates, connected with each other to define a frame portion of the display panel, wherein the frame portion has a frame light output surface, an outer sidewall surrounding the frame light output surface and an inner sidewall opposite to the outer sidewall; and the inner sidewall is connected to the frame light output surface to form a non-180° angle; a plurality of core substrates, connected with each other to define a core portion of the display panel, wherein the core portion has a core light output surface and a core sidewall; the core light output surface is connected to the core sidewall to form a non-180° angle; the inner sidewall faces the core sidewall; and the core light output surface is coplanar with the frame light output surface; a driving circuit device, disposed either on the frame light output surface or on a surface the opposite to the frame light output surface, and adjacent to the outer sidewall; a plurality of frame light-emitting elements, disposed on the frame light output surface, and electrically connected to the driving circuit device; a plurality of core light-emitting elements, disposed on the core light output surface; a frame patterned conductive layer, disposed on the inner sidewall, and electrically connected to at least one of the plural frame light-emitting elements; a core patterned conductive layer, disposed on the core sidewall, electrically in contact with the frame patterned conductive layer, and electrically connected to at least one of the plural core light-emitting elements; and a black light-shielding layer, disposed on the frame light output surface, adjacent to the outer sidewall, and overlapping the driving circuit device.
9.	This combination has been found to not be anticipated or render obvious over the prior art, hence claims 15-19 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        4/29/21